Title: To Benjamin Franklin from Sir William Johnson, 10 July 1766
From: 
To: 


Sir
Johnson hall July 10th 1766
At the Request of your Son Govr. Franklyn, and several Gentlemen of Pensilvania, I now enclose you a Scheme proposed for establish[in]g a Colony at the Ilinois, together with my Letter to Mr. Secretary Conway in favour thereof, which the proposers desired might be transmitted thro’ your hands. I have accordingly sent it under a flying seal, and must request you to forward it as Addressed.
I daily dread a Ru[p]ture with the Indians occasioned by the Licentious Conduct of the frontier Inhabitants who Continue to Rob, and Murder them. I am imediately to meet Pondiac with the Western Nations, at Ontario and wish I may be able to satisfy them.
Altho’ I have not had an Opportunity of Cultivating your Acquaintance I shall always be Glad to render you, or yours any Service as I am &c.

To Benjn. Franklyn Esqr.
 
Endorsed: Johnson hall July 10 1766 To Benjn. Franklyn Esqr London, with proposals for a Colony at Ilinois, &a Letter to Mr Secy Conway thereon
